DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email interview with Attorney Robert Myers on 10/13/2021.

The application has been amended as follows: 
Claim 4, line 3, after “cavities;”, inserted: -- a driving means configured to move the base within the base plane; --.
Claim 4, line 10, replaced: “portion;”, with: -- portion, the first and second moveable gripping portion having attachment portions configured for inserting cavity plugs into one or more cavities;--.
Claim 4, line 15, replaced: “the one or more”, with: --one or more of the--.
Claim 4, line 16, replaced: “the one or more”, with: --one or more of the--.
Claim 4, line 17, replaced: “a plug”, with: --a cavity plug--.
Claim 5, cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendments to claim 4 overcome the prior art rejections to Karrasch (US 2009/0025208 A1) IVO Braun (US 2011/00987185).  There is a programmable controller in Karrasch (pars. 0005-0007); however, it is not configured to do any selective placement of plugs vs wires, and is specifically a single function device in that respect.  Braun is already relied upon to cure the deficiencies of Karrasch with regards to the shape of the guiding device, and Braun also only performs a single kind of function; i.e. placing wires with terminals on them into connector cavities, and therefore would not have the controller configured as claimed either.
The Examiner’s amendment provides the attachment portions which enable part of the functionality of the newly added controller, and clarifies other issues for allowance.
The prior art does disclose a controller which can control a robotic arm, and also discloses using “plugs” such as terminals/connectors, but does not disclose plugs and wires as separately used and placed elements to be selectively chosen for placement in the connector. That is, the known prior art discloses: putting plugs into cavities of boards, or placing wires into cavities of connectors/terminals, or inserting wires into “plugs”; but does not disclose a controller having a programmed sequence in which they insert wires or plugs selectively into cavities; and the controller being configured to distinguish the holes requiring one or the other.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY T CARLEY/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729